DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claims 1-20 are directed to an abstract idea without significantly more. The claims recite a mental process that can be performed by human being and/or recite a method of organizing human activity and/or claim mathematical concepts.

In regard to Claims 1, 11, and 20, the following limitations can be performed as a mental process by a human being and/or recite a method of organizing human activity, in terms of a human being(s) performing 
a method […] comprising:
obtaining a plurality of videos of a body of a person, the plurality of videos including a first video of the person from a first perspective […] during a time period, and a second video of the person from a second perspective, different from the first perspective […] during the time period;
estimating a three dimensional (3D) pose of the person based on the plurality of
videos without depending on any marker on the person, the estimating comprising obtaining a set of 3D body joints;
obtaining an animation of motion of the set of 3D body joints that corresponds to
motion of the person during the time period;
performing an analysis of the motion of the set of 3D body joints; and
indicating a rehabilitation evaluation result of the analysis or a rehabilitation training suggestion, based on the analysis […]
wherein estimating the 3D pose comprises:
	inputting the plurality of videos into a […] model;
	obtaining, by the […] model, a plurality of two-dimensional (2D) backbones based on the plurality of videos, respectively;
	obtaining a plurality of 2D joint heat maps based on the plurality of 2D
backbones, respectively:

inputting the plurality of 2D joint heat maps into at least one function, such as to obtain sets of two-dimensional (2D) joint key points based on the plurality of 2D joint heat maps, respectively; and
performing mathematical calculations with respect to the sets of 2D joint key points such as to obtain the set of 3D body joints based on the sets of 2D joint key points.
In regard to Claims 1, 11, and 20, the following limitations are directed to mathematical concepts: 
wherein estimating the 3D pose comprises:
	inputting the plurality of videos into a […] model;
	obtaining, by the […] model, a plurality of two-dimensional (2D) backbones based on the plurality of videos, respectively;
	obtaining a plurality of 2D joint heat maps based on the plurality of 2D
backbones, respectively:

inputting the plurality of 2D joint heat maps into at least one function, such as to obtain sets of two-dimensional (2D) joint key points based on the plurality of 2D joint heat maps, respectively; and
performing mathematical calculations with respect to the sets of 2D joint key points such as to obtain the set of 3D body joints based on the sets of 2D joint key points. 
In regard to the dependent claims, they also claim an abstract idea to the extent that they merely claim further limitations that likewise could be performed as a mental process by a human being and/or recite a method of organizing human activity.

Furthermore, this judicial exception is not integrated into a practical application because to the extent that additional elements are claimed either alone or in combination such as, e.g., employing a deep neural network (DNN) model, a processor, cameras, a display or a speaker, executing process in “real-time”, memory, and/or a computer-readable medium, these are merely claimed to add insignificant extra-solution activity to the judicial exception (e.g., data gathering), to embody the abstract idea on a general purpose computer, and/or do no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Furthermore, the claims do not include additional elements that taken individually, and also taken as an ordered combination, are sufficient to amount to significantly more than the judicial exception because to the extent that, e.g., employing a deep neural network (DNN) model, a processor, cameras, a display or a speaker, executing process in “real-time”, memory, and/or a computer-readable medium, these are generic, well-known, and conventional computer elements and are claimed for the generic, well-known, and conventional functions of collecting and processing data and/or providing an analysis based on that processing.  As evidence that these additional elements are generic, well-known, and conventional, Applicant’s specification discloses the support for these elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).  See, e.g., F1 in Applicant’s specification and text regarding same, and p45-46 specifically in regard to employing a deep neural network.	
	
	
Response to Arguments
	Applicant argues on pages 11 of its Remarks in regard to the rejections made under 35 USC 101:

    PNG
    media_image1.png
    163
    688
    media_image1.png
    Greyscale

Applicant’s argument is not persuasive.  PTAB decisions (even precedential PTAB decisions) are not binding legal authority that should necessarily be followed by Examiners.  Informative PTAB decisions are not binding legal authority that should even be necessarily followed by the PTAB.  And, indeed, the PTAB has held subsequent to Hannun being identified as “informative” that claims directed to such machine learning techniques (like neural networks) are being patent ineligible to the extent that such techniques are simply based on abstract mathematical algorithms.  See, e.g., the PTAB’s decision in Ex parte Divakaran, et al, Appeal 2021-002479 in this regard.

Furthermore, contrary to Applicant’s argument the PTAB in Hannun did not, in fact, hold that “claims involving neural networks were patent eligible.”  At best, this was the PTAB’s holding in regard to the claiming of a neural network in regard to establishing patent eligibility:

    PNG
    media_image2.png
    252
    649
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    305
    686
    media_image3.png
    Greyscale

Hannun, pages 9-10.
In other words, the Board in Hannun held that the Examiner’s contention that a “neural network” was something that could be performed mentally was made in error.  No such contention is made in the 101 rejection in regard to the instant Application, however, where the claimed “deep neural network” is instead identified as being an element claimed in addition to the abstract idea.
	Applicant further argues on page 13 of its Remarks in regard to the rejections made under 35 USC 103:

    PNG
    media_image4.png
    258
    688
    media_image4.png
    Greyscale

Applicant’s argument is not persuasive.  Applicant claims collecting data (e.g., “obtaining a plurality of videos of a body of a person”), analyzing that data (e.g., “estimating a 3D post of the person” by employing Applicant’s claimed algorithms for doing so), and providing an output based on that analysis (e.g.,  indicating a rehabilitation evaluation result…via display or a speaker), and claims directed to such subject matter have been held by the CAFC as being directed to a mental process and thereby patent ineligible in decisions such as Electric Power Group.

	Applicant argues on pages 13-14 of its Remarks that its claims are not directed to a method of organizing human activity, however, Applicant’s claims may be characterized as being directed to a method of teaching/training human subjects and such subject matter has been held patent ineligible by the PTAB in decisions such as In re Noble Systems Corporation (non-precedential).
	Applicant argues on page 14 of its Remarks that its claims are patent eligible because they “achieve improvements in the technical field of rehabilitations systems”.  Applicant’s arguments are not persuasive because to the extent that Applicant claims abstract ideas implemented via generic computing devices its claims are not directed to a technological improvement.  See, e.g., the CAFC’s opinion in Ultramercial in this regard.  In other words, Applicant’s claims do not result in improvements in Applicant’s claimed sensors and/or processors in terms of them, e.g., running faster, using less power, and/or being able to manufactured more cheaply.  Likewise, Applicant’s claimed invention does not result in improvements to Applicant’s claimed “deep neural network” but, instead, the neural network is used for its generic, well-known, and conventional purpose of recognizing patterns in data.  
For these reasons, the rejections made under 35 USC 101 are maintained.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Mike Grant whose telephone number is 571-270-1545. The Examiner can normally be reached on Monday through Friday between 8:00 a.m. and 5:00 p.m., except on the first Friday of each bi-week.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's Supervisory Primary Examiner, Peter Vasat can be reached at 571-270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL C GRANT/Primary Examiner, Art Unit 3715